Title: From John Adams to James Warren, 20 June 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia June 20. 1775
      My Friend
     
     This Letter will go by the sage, brave, and amiable General Washington, to whom I have taken the Liberty of mentioning your Name.
     The Congress has at last voted near twenty thousand Men in Massachusetts and New York, and an Emission of a Continental Currency to maintain them.
     You will have Lee, as third in Command, Ward being the second, Schuyler of New York the fourth, and Putnam the fifth. Ten Companies of Rifle Men too, are ordered from Pensylvania, Maryland and Virginia.
     Nothing has given me more Torment, than the Scuffle We have had in appointing the General officers. We could not obtain a Vote, upon our Seat for L. Sam. and John fought for him, however, through all the Weapons. Dismal Bugbears were raised, there were Prejudices enough among the weak and fears enough among the timid as well as other obstacles from the Cunning: but the great Necessity for officers of skill and Experience, prevailed.
     I have never formed any Friendship or particular Connection with Lee, but upon the most mature Deliberation I judged him the best qualified for the Service, and the most likely to cement the Colonies, and therefore gave him my Vote, and am willing to abide the Consequences.
     I am much obliged to you for yours of June 11. Pray write me a State of the Army, their Numbers, and a List of the officers and the Condition of the poor People of Boston. My Heart bleeds for them.
     We have a great Show this Morning here. Our great Generals Washington and Lee review the three Battalions of this City. I believe there never was two Thousand Soldiers created out of nothing so suddenly, as in this City. You would be surprized to behold them, all in Uniforms, and very expert both in the Manual and Maneuvres. They go through the Wheelings and Firings in sub-divisions, grand Divisions, and Platoons, with great Exactness. Our Accounts from all Parts of the Continent are very pleasing. The Spirit of the People is such as you would wish.
     I hope to be nearer to you at least, very soon. How does your Government go on? If We have more bad News from England the other Colonies will follow your Example. My Love to all Friends, yours,
     
      John Adams
     
    